     Case 3:20-mj-20275-MDD-JLS Document 53 Filed 10/09/20 PageID.1402 Page 1 of 4



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    UNITED STATES OF AMERICA,                       Case No.: 20mj20275-MDD-JLS
10                                       Plaintiff,
                                                      ORDER DISMISSING APPEAL FOR
11    v.                                              LACK OF JURISDICTION

12    JUAN VELAZQUEZ-MORALES,
13                                     Defendant.
14
15          Pending before the Court is Defendant’s appeal from the Order of the Magistrate
16    Judge denying Defendant’s motion to prevent his civil arrest in court (ECF No. 34). The
17    Court has considered the parties’ submissions as well as the applicable law and concludes
18    that Defendant’s appeal must be dismissed for lack of jurisdiction.
19                                           Background
20          Defendant Juan Velazquez-Morales is charged with a misdemeanor offense of
21    improper attempted entry by an alien in violation of 8 U.S.C. § 1325(a)(1). (ECF No. 1.)
22    Defendant is released on bond and a bench trial is currently set before Magistrate Judge
23    Mitchell D. Dembin on October 26, 2020. (ECF No. 49.)
24          On August 6, 2020, a motion hearing was held before Magistrate Judge Dembin and
25    Defendant, through counsel, made an oral motion to prevent immigration authorities from
26    arresting him at the courthouse following conclusion of the criminal proceedings.
27    (Transcript, ECF No. 36 at 15.) The Magistrate Judge denied the motion, finding that he
28    lacked the authority to “prospectively order the border patrol to do or not do anything.” Id.


                                                                                  20mj20275-MDD-JLS
     Case 3:20-mj-20275-MDD-JLS Document 53 Filed 10/09/20 PageID.1403 Page 2 of 4



 1    at 19. This appeal, timely filed on August 14, 2020, followed.
 2                                                    Analysis
 3           Pursuant to Rule 58(g)(2)(A), a person may bring an interlocutory appeal from an
 4    order of a magistrate judge “if a district judge’s order could similarly be appealed.”
 5    Typically, a district judge’s order may be appealed only if it is a final decision. Courts of
 6    appeal do not have jurisdiction “until there has been a decision by the district court that
 7    “ends the litigation on the merits and leaves nothing for the court to do but execute the
 8    judgment.”” Van Cauwenberghe v. Baird, 486 U.S. 517, 521 (1988), quoting Catlin v.
 9    United States, 324 U.S. 229 233 (1945). An exception to this rule exists under the collateral
10    order doctrine. Under this doctrine, an order may be immediately appealed if it satisfies
11    each of three conditions: “it must (1) conclusively determine the disputed question, (2)
12    resolve an important issue completely separate from the merits of the action, and (3) be
13    effectively unreviewable on appeal from a final judgment.” Id. at 522, quoting Coopers &
14    Lybrand v. Livesay, 437 U.S. 463, 468 (1978). These conditions are stringent, and efforts
15    to expand the scope of the collateral order doctrine have been repeatedly rebuffed. United
16    States v. Academy Mortgage Corp., 968 F.3d 996, 1002 (9th Cir. 2020) (quotations
17    omitted).
18           In the Court’s view, Defendant’s appeal fails on each of these requirements. First,
19    the Magistrate Judge held that he lacked the authority to issue relief, he did not rule on the
20    merits of Defendant’s motion. The Magistrate Judge noted that a more appropriate avenue
21    for the relief sought by Defendant would be through a writ of mandamus1 or a civil lawsuit
22    naming the Department of Homeland Security as a party.                        However, there was no
23    conclusive determination of the disputed question.
24
25    1
        A petition for a writ of mandamus was brought against the Magistrate Judge by a different person
26    charged with an illegal entry offense in the Southern District of California. Teczon-Marin, et al., v.
      Dembin, 20-CV-1493-LAB (S.Dist. CA). Chief Judge Burns dismissed the petition on grounds not
27    related to the question of courthouse arrests, but on that issue noted that the plaintiff would suffer no
      irreparable harm and that the Magistrate Judge lacked the authority to issue injunctive relief. Id., ECF
28    No. 8.


                                                                                              20mj20275-MDD-JLS
     Case 3:20-mj-20275-MDD-JLS Document 53 Filed 10/09/20 PageID.1404 Page 3 of 4



 1           Second, the order did not resolve an important issue. Although the issue was
 2    certainly separate from the merits of the action, it did not touch on an issue important in
 3    the context of the action, a criminal proceeding pending in this Court. Defendant does not
 4    allege any prejudice to his defense resulting from the Magistrate Judge’s order.                         If
 5    Defendant is convicted after his trial, being taken into immigration custody will not be
 6    unwarranted. Defendant will have suffered no harm other than being arrested at a location
 7    he believes is not permitted. The Court is not persuaded that this interest is sufficient to
 8    merit expanding the narrow scope of the collateral order doctrine. Finally, Defendant’s
 9    claim can be adequately, and appropriately, vindicated by other means.
10           For these reasons, the Court concludes that the collateral order doctrine is not
11    applicable in this case and will dismiss Defendant’s appeal for lack of jurisdiction.
12    However, even if the Court were to consider the merits of Defendant’s claim, the Court
13    would find no error because the Magistrate Judge was correct in his conclusion that he
14    could not issue injunctive relief. Defendant’s attempts to cast his motion as something
15    other than a request for prospective relief are unpersuasive. Second, even if the Magistrate
16    Judge did possess such authority, the motion would have been properly denied because the
17    entity sought to be enjoined, the Department of Homeland Security, was not a party to the
18    action. Finally, the Court agrees with the conclusion of the First Circuit in Ryan v. U.S.
19    Immigration & Customs Enforcement, 2020 WL 5201945 (1st Cir. Sept. 1, 2020), that the
20    common law privilege against courthouse arrests does not apply to civil immigration
21    arrests.2
22    ///
23    ///
24    ///
25
26
27    2
        In Ryan, the First Circuit vacated a preliminary injunction prohibiting courthouse arrests and found that
      the plaintiffs “failed to demonstrate that they are likely to succeed in showing that the common law
28    privilege against courthouse arrests clearly applied to civil immigration arrests.” 2020 WL 5201945 *9.


                                                                                             20mj20275-MDD-JLS
     Case 3:20-mj-20275-MDD-JLS Document 53 Filed 10/09/20 PageID.1405 Page 4 of 4



 1                                          Conclusion
 2         For the reasons set forth above, the Court finds that it lacks jurisdiction to consider
 3    Defendant’s appeal. Accordingly, Defendant’s appeal is HEREBY DISMISSED.
 4          IT IS SO ORDERED.
 5    Dated: October 9, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                 20mj20275-MDD-JLS
